United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       November 16, 2006

                                                                  Charles R. Fulbruge III
                                No. 05-41800                              Clerk
                              Summary Calendar




GEORGE L. ROSAS,

                                           Plaintiff-Appellant,

versus

PATSY PEREZ, District Clerk, Nueces County;
CATHY POPE CLARK, Assistant Attorney General, Child Support
Division; LORENA COVARRUBIAS, Deputy Clerk, Nueces County;
CLAUDIA PV, Deputy Clerk, Nueces County;
J.U. WILBURN, Deputy Clerk, Nueces County,

                                           Defendants-Appellees.



                         --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                            No. 2:05-CV-102
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      George Rosas, a Texas prisoner proceeding pro se and in forma

pauperis (“IFP”), filed a civil rights complaint under 42 U.S.C.

§ 1983 against Patsy Perez, Clerk of Court for Nueces County, and

Cathy Pope Clark, Assistant Attorney GeneralSSChild Support Divi-



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
sion, in their individual, not official, capacities. Rosas alleges

that he did not receive notice of the outcome of a paternity action

in which he was involved and that he was not informed that the doc-

uments he submitted had been filed in the paternity case.    He as-

serts that Perez and Clark conspired to prevent him from receiving

the notices.   The district court dismissed under FED. R. CIV. P.

12(b)(6) for failure to state a claim.   A district court’s ruling

on a rule 12(b)(6) motion for failure to state a claim is subject

to de novo review.   Scanlan v. Texas A&M University, 343 F.3d 533,

536 (5th Cir. 2003).

     The court dismissed the claim that Perez and Clark conspired

to deprive Rosas of his opportunity to litigate his paternity suit,

because the claim was based solely on conclusional allegations that

were unsupported by any specific factual allegations.   On appeal,

Rosas has not alleged any factual basis supporting his claims.   The

district court did not err in finding that Rosas’s conclusional al-

legations are insufficient to state a claim.   See Fernandez-Montes

v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

     The court also did not err in granting the motions to dismiss

for failure to state a claim without giving Rosas leave to amend.

Schultea v. Wood, 27 F.3d 1112, 1118 (5th Cir. 1994) (quoting Jac-

quez v. Procunier, 801 F.2d 789, 792 (5th Cir. 1986)); see also

Jones v. Greninger, 188 F.3d 322, 326-27 (5th Cir. 1999).

     Rosas’s motion for appointment of counsel on appeal is denied.

See Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994); Cupit
v. Jones, 835 F.2d 82, 96 (5th Cir. 1987).

     AFFIRMED; MOTION DENIED.